Filed 10/21/20 In re J.R. CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re J.R. et al., Persons Coming                                    B305446
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                      Super. Ct. Nos. 19CCJP08212A;
                                                                      19CCJP08212B)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

B.R.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles
County, Brett Bianco, Judge. Affirmed.
         Leslie A. Barry, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Mary C. Wickham, County Counsel, Kim Nemoy, Acting Assistant
County Counsel, and Sally Son, Deputy County Counsel, for Plaintiff
and Respondent.
        10-year old Jayden R. and his five-year-old half-brother, Abraham
R. are the sons of appellant, B.R. (Mother).1 Mother has acknowledged
she is an alcoholic, and the year before this dependency action was filed
enrolled in a treatment program. However, she dropped out of the
program and resumed drinking after about four months of sobriety.
Mother concedes that she becomes aggressive when she drinks alcohol
and, at least once, has blacked out while drinking. Both boys have been
present during incidents of domestic violence between Mother and
Abraham’s father, Marco R.-P. (Marco) in which one or the other
parent’s alcohol abuse played a substantial role.
        Mother contends there is insufficient evidence to sustain a
juvenile court jurisdictional finding that her history of and ongoing
alcohol abuse presented a substantial risk of serious harm to her sons.
We conclude otherwise and affirm.


                     PROCEDURAL BACKGROUND
        On December 24, 2019, respondent Department of Children and
Family Services (DCFS) filed a petition, pursuant to Welfare and
Institutions Code section 300,2 subdivisions (a), (b) and (j), on behalf of
Jayden and Abraham. Counts a-1, b-1 and j-1 alleged that dependency
court jurisdiction should be asserted because of Mother’s and Marco’s


1    The boys have different fathers, neither of whom is a party to this
appeal.

2       Undesignated statutory references are to the Welfare and Institutions
Code.

                                       2
history of engaging in domestic violence in the children’s presence.
Only count b-2 was sustained. It alleged: “[Mother] has history of
alcohol abuse and is a current abuser of alcohol. . . . On prior occasions,
[Mother] was under the influence of alcohol while the children were in
[her] care and supervision. . . . Abraham is of such young age requiring
constant care and supervision and [Mother]’s alcohol [sic] interferes
with [her] ability to provide regular care and appropriate supervision of
the children. [Mother]’s alcohol [sic] endangers the children’s physical
health and safety and places the child [sic] at risk of serious physical
harm, damage and danger.”
     At a detention hearing on December 26, 2019, the juvenile court
found DCFS had established a prima facie case that the boys were
children described by section 300. Jayden was released to Mother’s
care, and Abraham into the care of both his parents.
     At the combined adjudication/disposition hearing which began
February 18 and concluded on March 9, 2020, the court sustained count
b-2 and dismissed the others.3 Proceeding to disposition, the court
declared the boys dependents of the court and entered disposition
orders (home-of-parent/mother for Jayden and home-of-parents for
Abraham). Mother and Marco were given joint custody of Abraham,
with Marco’s home as the boy’s primary residence. Mother was ordered
to participate in a drug/alcohol treatment program and Alcoholics
Anonymous (AA), and to undergo drug testing and counseling, among

3     We discuss evidence regarding the dismissed counts regarding domestic
violence between the parents where relevant to the sustained allegations.

                                     3
other things. The court terminated jurisdiction as to Abraham, but
briefly stayed that order pending receipt of a signed custody order.4
      Mother filed a timely appeal from the jurisdictional findings and
disposition orders.5


                         FACTUAL BACKGROUND
      Evidence at the adjudication hearing established the following.
      DCFS received a referral in mid-November 2019 that Marco had
tried to break into Mother’s home while Abraham was present. Mother
was elsewhere when Marco called to say he was at her house to drop off
Abraham. When Mother said she would be home in two minutes, Marco
threatened to break into the house through a window. Mother called
the police. When Mother arrived home, she found Marco and Abraham
outside. Officers who arrived later observed a bent window screen.



4     We take judicial notice of the court’s March 11, 2020 minute order
releasing Abraham to his parents’ custody and terminating dependency court
jurisdiction. (Evid. Code, §§ 459, subd. (a) [reviewing court may take judicial
notice of any matter specified in Evid. Code, § 452], 452, subd. (d)(1) [judicial
notice may be taken of “[r]ecords of (1) any court of this state”].) The
termination of dependency court jurisdiction as to Abraham does not render
this appeal moot as to him. (See In re Joshua C. (1994) 24 Cal.App.4th 1544,
1548 [“The fact that the dependency action has been dismissed should not
preclude review of a significant basis for the assertion of jurisdiction where
exercise of that jurisdiction has resulted in orders which continue to
adversely affect appellant. If the jurisdictional basis for [the court’s
disposition] . . . is found by direct appeal to be faulty, the [disposition] order[]
would be invalid”].)

5     Mother does not take issue with the dispositional orders on appeal.

                                         4
Abraham said Marco “tried to go in” but had not entered Mother’s
house.
     A DCFS social worker visited Mother’s home. The home appeared
in order, and Mother did not appear to be under the influence of any
substance. Mother said she had been involved in five incidents of
domestic violence with Marco, most recently on May 26, 2019, and
Abraham was present. She said Jayden also had witnessed at least two
incidents of domestic violence between her and Marco. The parents’
arguments revolved largely around finances, Mother’s alcohol
consumption, and Mother’s brother living at the house.
     After one incident of domestic violence in February 2016, Marco
called the police. The parents had been drinking alcohol the evening
before and Mother continued drinking the next day. They argued and
Mother tried to punch Marco. Abraham was asleep in an adjacent
bedroom during the argument. The most recent incident of domestic
violence occurred in May 2019. Marco had spent the weekend with
Mother and the children, and the parents argued because Mother had
no energy to do anything. Marco believed Mother might be “coming
down from something,” and asked if she had been drinking or using
drugs. Mother had become defensive, which led to a physical
altercation.
     Mother also revealed an incident in March 2018 during which she
and her brother (an alcoholic) were drinking and got into a physical
altercation. When Mother awoke the next day, she was injured, but had
no recollection of how she had been hurt. That incident led Mother to

                                   5
decide she needed to stop drinking, and she entered an outpatient
treatment program. She sought treatment through Kaiser in March
2018, and was “prescribed a pill to treat her alcoholism” that made her
feel sick if she drank. She dropped out of this treatment program when
she lost her job and health insurance. 6 Mother admitted “[she was] an
alcoholic,” but said she had begun attending AA meetings in order “to
get [Marco] and her parents ‘off her back.’” Mother conceded that she
got aggressive when she was drinking, and that alcoholism ran in her
family—her brother and both maternal grandparents were or had been
alcoholics. Mother remained sober for about 120 days before relapsing.
Her alcohol consumption increased after her relationship with Marco
ended. Mother claimed now she only had a drink at dinner or drank
socially with friends when Abraham was with Marco. Mother no longer
believed she had a drinking problem. She drank to unwind, not get
drunk.
     The social worker interviewed Jayden who said Marco was
“sometimes not really safe.” Jayden had witnessed as many as four
fights between Mother and Marco when he lived with them, during
which they screamed at and punched one another. Jayden told DCFS
that Mother and Marco saw him crying when they fought but did not
stop fighting or do anything to comfort him. Both Jayden and Abraham
saw Mother engage in a drunken argument with their uncle at

6     Compounding her problems with alcohol, Mother had a troubled mental
health history. She attempted suicide in 2013, after which she checked
herself into a psychiatric hospital. Mother saw a therapist in 2016 and, in
2018, took antidepressants for an unspecified time.

                                    6
Abraham’s fourth birthday party just a few months before they were
interviewed by DCFS. Jayden told the social worker he saw Mother
drink alcohol occasionally but expressed no concern that she abused
alcohol.
     In 2017 Jayden began living at his maternal grandparents’
(MGPs’) house weekdays and saw Mother only on weekends. He had
been afraid and struggled to sleep at Mother’s house. Jayden felt safe
at his MGPs’ house which, unlike Mother’s house, was not dark and did
not have scary noises. Jayden felt safest seeing Mother on weekends.
He met weekly with a therapist to address anxiety the therapist said
was triggered by arguments and loud noises. He suffered from
Generalized Anxiety Disorder, which his therapist attributed to
exposure to domestic violence in Mother’s home. Jayden performed well
in school and Mother participated in school functions. Abraham was too
young to attend school. Both boys’ medical care was current.
     Abraham gave contradictory information to the social worker,
saying on different occasions both that he had and had not seen Mother
and Marco argue. He denied seeing them engage in physical violence.
Abraham had seen Mother drink, but not Marco. Abraham was not
sure how much Mother drank, but had noticed she recently had begun
to drink less. He felt safe in each of his parent’s homes.
     DCFS interviewed the children’s maternal grandmother (MGM)
and Marco. MGM reported that Mother drank alcohol heavily and
seemed angry until about six months earlier. MGM did not know if
Mother abused alcohol, but knew she had participated in a “detox

                                     7
program” about three years before and had stopped drinking completely
for a time. MGM saw Mother and Marco argue during a visit to their
home when Abraham was about 12 months old. Mother had been
intoxicated. MGM also told DCFS Mother had smelled of alcohol during
a parent conference about two years earlier. MGM believed Mother had
“some issues,” but that she was able to protect her sons.
     Marco told DCFS Mother had abused alcohol when they lived
together. He confirmed that Mother engaged in a drunken physical
altercation with her brother in Abraham’s presence. Marco said Mother
lost her job due to complications surrounding her substance use and the
violent incident with her brother. He also said Mother had been using
methamphetamines when they met in 2012 and in 2015, during a prior
DCFS investigation of the family.7 He did not believe she still used that
drug or that Abraham was unsafe in her care. Marco believed Abraham
would tell him if he had concerns, but also knew Abraham had
sometimes withheld information from him in an effort to prevent or
minimize conflict between his parents.
     Marco told DCFS Mother had been sober while pregnant with
Abraham but resumed drinking after his birth. Marco would return
from work to find half-empty (40-ounce) bottles of beer. Marco did not
believe Mother was an alcoholic, but thought she had an “addictive
personality,” meaning, when something gave her joy “she want[ed] to


7     The prior DCFS investigation arose from a February 2014 referral
alleging Marco put Jayden in the closet to punish him and slapped the child
on his head and buttocks. The family agreed to participate in services and
the referral was deemed unfounded.
                                      8
[continue] doing it at any cost.” Marco had been concerned about
Mother’s alcohol consumption during their relationship because of her
and her family’s history. He also said, however, that he never saw
Mother intoxicated and believed she met the boys’ needs. Marco’s
relationship with Mother ended after an incident of domestic violence in
2016.
        Mother refused DCFS’s three requests for her to take a drug test.
The first request to test, in mid-December 2019, was refused because
Mother remained on probation at her new job and could not take time
off. She also claimed work prevented her from testing on December 21,
2019 and February 7, 2020. As to DCFS’s February 2020 request,
Mother conceded she refused to take a drug test because she knew she
would “be positive.” She said it had been her “kid free week,” and she
drank alcohol on a date. Mother drank socially but no longer believed
she had a drinking problem. DCFS also reported that Mother said she
smoked marijuana because she suffered from anxiety, was “stresse[d]
over everything” and the drug helped her calm down. She only used the
drug when Abraham was with his father. She returned to “being a
mom” once Marco returned the child to her care. In March 2020,
Mother denied telling DCFS she smoked marijuana.
        Mother’s 2018 medical records revealed she had been diagnosed
with Severe Alcohol Use Disorder, Major Depressive Disorder and
Generalized Anxiety Disorder, and participated in a substance abuse
treatment program. She had been prescribed an antidepressant,
medication for her alcoholism, and a sedative to reduce symptoms of

                                     9
alcohol dependence. At the hearing, Mother acknowledged seeking
medical treatment two years earlier, when she received prescriptions
for antidepressants and medication to help with symptoms of alcohol
withdrawal. However, Mother testified at the adjudication hearing that
she no longer had an “alcohol problem.” Previously, she had feared her
drinking was or could become a serious issue. As a result, she
participated in a treatment program, but dropped out when she lost her
job and insurance. She had attended AA, but never took the “big step”
of obtaining a sponsor and completed only five of the program’s 12
steps. She still went to AA meetings when she had time. At the time of
the hearing, Mother testified she would have a drink at dinner or when
she was with friends. Mother denied drinking when the boys were in
her care.
     At the conclusion of the hearing, the juvenile court expressed an
ongoing concern regarding Mother’s history of alcohol abuse and
ongoing use of alcohol and other substances. The court observed that
Mother minimized her alcohol abuse, notwithstanding having
acknowledged she was an alcoholic. Despite that acknowledgement,
Mother continued to consume alcohol. She also failed to complete a
substance abuse treatment or 12-step program, did not have a sponsor,
and refused every request by DCFS for a drug test. Further, Mother
admitted she tended to get aggressive when she drank, a circumstance
the court found triggered her history of domestic violence. The court
observed it was not required to wait until the boys actually suffered an
injury to assert dependency jurisdiction over them.

                                   10
                               DISCUSSION
      Mother contends DCFS presented insufficient evidence to
establish that her conduct placed her sons at risk of physical and
emotional harm. She is mistaken.


   I. Controlling Legal Principles and the Standard of Review
      Section 300, subdivision (b)(1), provides a basis for juvenile court
jurisdiction if a “child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result of the
failure or inability of his or her parent . . . to adequately supervise or
protect the child . . . or by the inability of the parent . . . to provide
regular care for the child due to the parent’s . . . mental illness . . . or
substance abuse.” (§ 300, subd. (b)(1).)
      “‘The basic question under section 300 is whether circumstances
at the time of the hearing subject the minor to the defined risk of harm.’
[Citation.] ‘Proof by a preponderance of evidence must be adduced to
support a finding that the minor is a person described by Section 300’ at
the jurisdiction hearing. [Citation.]’” (In re J.N. (2010) 181 Cal.App.4th
1010, 1022; In re P.A. (2006) 144 Cal.App.4th 1339, 1344.) The focus is
on averting harm to the child. (In re T.V. (2013) 217 Cal.App.4th 126,
133; see § 300.2.)
      “The provision of a home environment free from the negative
effects of substance abuse is a necessary condition for the safety,
protection and physical and emotional well-being of the child.”
(§ 300.2.) An unresolved substance abuse problem can compromise a

                                       11
parent’s “ability to care for [her] child, thus justifying the assumption of
jurisdiction.” (In re R.R. (2010) 187 Cal.App.4th 1264, 1284.) Although
mother makes no age-specific distinctions between the harm posed to
each of her sons by her substance use, this rule is particularly true with
respect to Abraham, who was only five years old at the time of
adjudication. For “children of such tender years . . . the absence of
adequate supervision and care poses an inherent risk to their physical
health and safety.” (In re Rocco M. (1991) 1 Cal.App.4th 814, 824
(Rocco M.), disapproved on other grounds by In re R.T. (2017) 3 Cal.5th
622, 627–630 (R.T.); accord In re Christopher R. (2014) 225 Cal.App.4th
1210, 1219 (Christopher R.) [a child of “tender years” includes those six
years old or younger].) A current risk of harm may be shown by
evidence of past conduct, if it is reasonable to believe the harmful
conduct will recur. (In re Savannah M. (2005) 131 Cal.App.4th 1387,
1394 (Savannah M.), disapproved on other grounds by R.T., supra, 3
Cal.5th at pp. 627–630; In re N.M. (2011) 197 Cal.App.4th 159, 165
(N.M.) [juvenile court “may consider past events in deciding whether a
child presently needs the court’s protection”].) If a child is deemed to be
at risk, the court need not wait until he actually suffers harm to assert
jurisdiction. (In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.).) The statute
requires only a showing of a “‘substantial risk’ that the child will be
abused or neglected.” (Ibid.) A judicial finding that a parent is a
substance abuser serves as prima facie evidence “of the inability of a
parent . . . to provide regular care resulting in a substantial risk of



                                     12
physical harm.” (In re Drake M. (2012) 211 Cal.App.4th 754, 767
(Drake M.).)
      “‘In reviewing the jurisdictional findings . . . we look to see if
substantial evidence, contradicted or uncontradicted, supports them.
[Citation.] In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to
the court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’” (R.T., supra, 3 Cal.5th at
p. 633.)
      “‘Substantial evidence is evidence that is “reasonable, credible,
and of solid value”; such that a reasonable trier of fact could make such
findings.’” (In re L.W. (2019) 32 Cal.App.5th 840, 848; see In re D.C.
(2015) 243 Cal.App.4th 41, 52.) But substantial evidence is not
synonymous with any evidence, and a decision supported by no more
than a scintilla of evidence need not be affirmed on appeal. (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 560.) Inferences may constitute
substantial evidence if they are the product of logic and reason.
Speculation or conjecture alone do not constitute substantial evidence.
(In re Donovan L. (2016) 244 Cal.App.4th 1075, 1093; In re A.E. (2014)
228 Cal.App.4th 820, 826.) “‘The ultimate test is whether it is
reasonable for a trier of fact to make the ruling in question in light of
the whole record.’ [Citation.]” (Savannah M., supra, 131 Cal.App.4th
at p. 1394; In re Yolanda L. (2017) 7 Cal.App.5th 987, 992.)



                                      13
     The burden is on appellant to show there is insufficient evidence
to support the jurisdictional findings. On review, we do not reweigh the
evidence or exercise independent judgment, but simply determine
whether there are sufficient facts to support the juvenile court’s
findings. (I.J., supra, 56 Cal.4th at p. 773; see In re S.R. (2020) 48
Cal.App.5th 204, 219.) Our role is to determine whether “a reasonable
trier of fact could have found for the respondent based on the whole
record.” (Kuhn v. Department of General Services (1994) 22 Cal.App.4th
1627, 1633, italics omitted.)


  II. The Court’s Jurisdictional Findings are Supported by Substantial
        Evidence

     To establish jurisdiction under section 300 based on the ground of
a parent’s substance abuse, DCFS must prove by a preponderance of
evidence: (1) “substance abuse by a parent . . . , (2) causation, and
(3) serious physical harm to the child, or a substantial risk of such
harm.” (In re Rebecca C. (2014) 228 Cal.App.4th 720, 724–725; I.J.,
supra, 56 Cal.4th at p. 773.) Mother maintains DCFS failed to establish
these requirements. We address them in turn.


  A. Substance Abuse
     As a general matter, the legislature has declared, the “provision of
a home environment free from the negative effects of substance abuse is
a necessary condition for the safety, protection and physical and
emotional well-being of the child.” (§ 300.2.) Mother insists her

                                    14
ongoing use of alcohol does not qualify as substance abuse. Specifically,
she contends she is not a substance abuser as defined in Drake M.,
supra, 211 Cal.App.4th at p. 765 [relying on diagnosis of “substance
abuser” as defined in American Psychiatric Association’s Diagnostic and
Statistical Manual of Mental Disorders (4th rev. ed. 2000) (DSM-IV)];
but see Christopher R., supra, 25 Cal.App.4th at p. 1217 [reliance on the
Drake M. formulation provides a useful definition of substance abuser
for purposes of § 300, subd. (b), but a parent need not have received a
diagnosis of substance abuser or fall within specific category of the
DSM-IV to be found to be a current abuser].) Here, Mother not only has
acknowledged her alcoholism, but the record reveals she was diagnosed
with Severe Alcohol Use Disorder.
     Moreover, in making her argument that she does not meet the
definition of a substance abuser, mother presents the evidence in the
light most favorable to her, ignoring the standard of review which
requires us to view the evidence in the light most favorable to the
court’s decision. (See, e.g., I.J., supra, 56 Cal.4th at p. 773.) For
example, mother asserts that her drinking was under control by the
time of the adjudication hearing. To support this claim, mother claims
she limited her drinking to social occasions, and did not drink when the
boys were in her care. Mother fails to acknowledge evidence that both
boys had seen her inebriated and out of control (e.g., during her
drunken brawl with her brother at Abraham’s birthday party) fewer
than six months before the adjudication hearing began. Further,
Mother downplays the fact that she dropped out of a treatment program

                                     15
after losing her insurance, and makes no effort to explain why she failed
to investigate the availability of other no- or low-cost alternatives. She
also ignores the fact that she stopped taking medication to address her
substance abuse, minimized the negative effects of withdrawal, and
failed to obtain an AA sponsor or advance beyond the fifth step in that
12-step program. She also ignores the fact that she blacked out while
drinking on at least one occasion and has acknowledged she becomes
aggressive when drunk. The court was not required to ignore this
pertinent evidence as to whether Mother’s alcohol use was sufficiently
under control in determining whether jurisdiction over the boys was
warranted. (See Savannah M., supra, 131 Cal.App.4th at p. 1394;
N.M., supra, 197 Cal.App.4th at p. 165.)
     Mother correctly observes that her mother and Marco both told
DCFS they believed she could provide adequate care for her sons,
although it is not clear that either of them truly understood the extent
of mother’s past or current drinking. No doubt the court took these
facts into consideration at the jurisdictional hearing and at disposition,
when it chose to continue the children’s placement in her care.
However, to the extent the juvenile court concluded these facts, which
are indeed favorable to Mother, were outweighed by other factors, we
will not substitute our judgment for the court’s.


B. Causation
     Under section 300, subdivision (b), state intervention is not
warranted unless a parent has neglected her child due to an

                                    16
enumerated factor, such as substance use, or there is a substantial risk
of harm in the future. Accordingly, courts have held that a parent’s use
of alcohol, marijuana or other drugs, standing alone, will not generally
provide a sufficient basis for dependency jurisdiction. (See, e.g., Drake
M., supra, 211 Cal.App.4th at p. 769.) Again, framing the evidence in
the light most favorable to her, Mother maintains the record does not
establish a sufficient connection between her drinking and any harm or
risk of harm to her sons. We disagree.
     The record reflects that Jayden, in particular, was fearful and
anxious due to Mother’s drinking and violent behavior with Marco while
intoxicated. Indeed, he was so disturbed that he feared living at
Mother’s house. A reasonable inference may be drawn that the court
justifiably remained concerned that mother, while impaired, was not
able to render the attention and care required by her children. “The
provision of a home environment free from the negative effects of
substance abuse is a necessary condition for the safety, protection and
physical and emotional well-being of the child.” (§ 300.2; In re E.B.
(2010) 184 Cal.App.4th 568, 575, disapproved on another ground in
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.) We reiterate
that the juvenile court need not wait until a child suffers actual harm to
protect him from a perceived risk of harm. It is enough that there is a
substantial likelihood the child will suffer such harm. (I.J., supra, 56
Cal.4th at p. 773.) Past events may be a relevant part of the court’s
determining that a child currently requires its protection. (N.M., supra,
197 Cal.App.4th at p. 165.)

                                    17
     Courts have found there is a substantial risk of harm where, as
here, a child is of such tender years that an absence of adequate
supervision and care poses an inherent risk to the child’s physical
health and safety. (Rocco M., supra, 1 Cal.App.4th at p. 824.) In such a
case, a finding of a parent’s substance abuse constitutes prima facie
evidence the parent is unable to provide regular care resulting in a
substantial risk of physical harm. (Drake M., supra, 211 Cal.App.4th at
p. 766; accord Christopher R., supra, 225 Cal.App.4th at p. 1219 [a child
of “tender years” includes those six years old or younger].)
     Mother has a significant history of alcohol (and other substance)
abuse. Marco told DCFS that Mother abused alcohol while they lived
together through 2016, and that he feared she might still be drinking
(or doing drugs) as late as May 2019. Mother concedes she becomes
aggressive when she drinks. There is also evidence that Jayden
continues to suffer significant negative effects from Mother’s drunken
aggression. The evidence establishes a causal nexus between Mother’s
alcohol abuse and the perceived risk of harm to the children.


     C. Risk of Harm
     Mother strenuously argues the children have not suffered, and are
not at substantial risk of suffering, serious physical harm. Risk to a
child from substance abuse can be established in two ways: (1) through
proof of “‘an identified, specific hazard in the child’s environment,’” or
(2) through proof that the child is of “‘tender years’”—i.e., six years old
or younger—in which case a “finding of substance abuse is prima facie

                                     18
evidence of the inability of a parent or guardian to provide regular care
resulting in a substantial risk of physical harm.” (Drake M., supra, 211
Cal.App.4th at pp. 766–767, italics omitted; Christopher R., supra, 225
Cal.App.4th at p. 1219.)
     To show that a child faces a risk of harm at the time of the
jurisdiction hearing, there “‘must be some reason beyond mere
speculation to believe the alleged conduct will recur. [Citation.]’
[Citation.]” (In re D.L. (2018) 22 Cal.App.5th 1142, 1146.) In
determining whether conduct is likely to recur, courts may consider
evidence of the parent’s past behavior. (Savannah M., supra, 131
Cal.App.4th at p. 1394; N.M., supra, 197 Cal.App.4th at p. 165.) With
regard to the second factor, Abraham is only five years old. Although
Jayden is older, the court justifiably was concerned that the fear and
anxiety he suffers resulted from Mother’s violent interactions with
Marco, which were triggered, at least in part, by her unresolved
problem with alcohol. Accordingly, the court could conclude Jayden had
a heightened need for attentive, caring supervision and the care he
received from Mother was inadequate.
     A parent’s denial of wrongdoing or failure to recognize the
negative impact of her conduct also is relevant to determining risk
under section 300. (See In re Tania S. (1992) 5 Cal.App.4th 728, 735, fn.
4; see also In re A.F. (2016) 3 Cal.App.5th 283, 293 [“‘[D]enial is a factor
often relevant to determining whether persons are likely to modify their
behavior in the future without court supervision’”].) Here, Mother
denied excessive drinking or any drug use, yet repeatedly refused to

                                     19
submit to drug tests, at least one of which she knew would be positive
for alcohol and marijuana. Mother also denied that her drinking
impaired her ability to parent, notwithstanding the anxiety and fear
Jayden suffers due to Mother’s alcohol-fueled fights with Marco. (A.F.
at p. 293 [a parent’s denial of responsibility is relevant in determining
whether the parent’s conduct is likely to recur in the future].)
     Despite her disease, Mother minimized the severity of her
alcoholism, which remained unresolved and, to date, she has
demonstrated only an ability to remain sober for a few months. Mother
is not concerned about her alcohol consumption. Indeed, she told DCFS
she began attending AA meetings only “to get [Marco] and her parents
‘off her back.’” She never completed that program or obtained a
sponsor, and currently attends meetings on a casual basis, when time
permits. The court and DCFS expressed concern that mother’s
unresolved substance abuse problems would continue to plague her if
left unaddressed. Taken together, the facts support the court’s
conclusion that the risk of serious harm was ongoing.
     The jurisdictional findings were not premised on conjecture or
speculation. The record provides sufficient support for the juvenile
court’s reasonable skepticism of Mother’s claim to have her alcohol
consumption under control. There is sufficient evidence to support a
conclusion that Mother’s continued alcohol consumption posed a
substantial risk of serious harm to her children, and that issue
remained unresolved at the time of adjudication. We do not intend to
diminish efforts mother has made to address her alcoholism. Rather,

                                    20
we conclude only that the court’s exercise of dependency jurisdiction
was not erroneous.


                            DISPOSITION
     The jurisdictional findings and orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, Acting P. J.
     We concur:




     COLLINS, J.




     CURREY, J.




                                   21